PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the April 16, 2014, judgment and sentence in Columbia County Circuit Court case number 12-47-CF, Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall ap*422point counsel to represent petitioner on appeal.
THOMAS, CLARK, and WETHERELL, JJ., concur.